Citation Nr: 1731891	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  08-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Eric A Gang, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1967 to
January 1969, to include a tur of duty in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (R0) in Waco, Texas.

In June 2010, the Veteran appeared at the RO and testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript is of record.  

In December 2010, October 2012, and February 2014, the Board remanded the case for additional development.

In a February 2016 decision, the Board denied the Veteran's claim.  The parties filed a Joint Motion for Remand (JMR) in December 2016 and the Court of Appeals for Veterans Claims (Court) granted the motion.  Thus, the claim is again before the Board for adjudication consistent with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current psychiatric problems, specifically PTSD, are the result of his combat experience in military service.

In the February 2016 decision, the Board found that the Veteran's allegations of participation in and exposure to combat were not credible.  Since that time, the Veteran has modified his allegations to focus on a general fear of hostile enemy action instead of the allegations of specific combat participation he previously relied upon.  This allegation is consistent with the facts and circumstances of his service in Vietnam with a forward unit.  For example, it appears he was assigned to his first unit in Vietnam as a replacement for combat casualties in September 1967, and while he was soon after transferred to headquarters company, it is reasonable to assume that even a short association with soldiers fresh from heavy combat would result in a fear of experiencing it himself in the immediate future. A stressor must be conceded.  38 C.F.R. § 3.304(f)(3).

However, the regulation then requires that a VA psychologist or psychiatrist confirm that the stressor is adequate and sufficient to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  Remand is necessary to obtain such an opinion.  The Board notes that the Veteran has submitted a private opinion, but a VA doctor is required under the regulation.  

Finally, the Board notes that the RO has recently proposed a finding of incompetence.  Although the Veteran disputes such, this is an indicator of advancement of psychiatric symptoms, and an updated examination may be helpful in the assessment of the Veteran's role as a historian.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders/initial PTSD examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must identify all currently diagnosed mental disorders; the presence of PTSD and/or a depressive disorder at any time during the pendency of the appeal must be discussed.

For each diagnosed condition, the examiner must opine as to whether such is at least as likely as not related to military service.  In the case of PTSD, a fear of hostile enemy action in Vietnam is conceded, based on his presence in a unit that had a history of combat; the Veteran's actual participation in or witnessing of combat is not established at this time.  The examiner must opine as to whether the Veteran's fear is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to such fear.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






